Citation Nr: 0619071	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for cervical 
spondylosis.  

2.  Entitlement to service connection for left shoulder 
impingement syndrome with capsulitis.

3.  Entitlement to an increased rating for service-connected 
cervical strain, currently rated 0 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
left shoulder strain, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's current cervical spondylosis is not shown 
to be causally related to an injury in service or to be the 
result of his service-connected cervical and left shoulder 
disabilities.

2.  The veteran's current left shoulder impingement syndrome 
with capsulitis is not shown to be causally related to an 
injury in service or to be the result of his service-
connected cervical and left shoulder disabilities.  

3.  The medical evidence reflects that the veteran's service-
connected cervical strain is manifested by mild limitation of 
motion of the cervical spine, with a combined range of motion 
of 235 degrees, and pain.  

4.  The medical evidence reflects that the veteran's service-
connected left shoulder strain is manifested by mild loss of 
trapezius muscle strength, mild loss of sensation, and 
limitation of motion to below shoulder level in abduction.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for cervical 
spondylosis is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005).

2.  Entitlement to service connection for left shoulder 
impingement syndrome with capsulitis is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).

3.  The criteria for an increased evaluation of 10 percent 
for service-connected cervical strain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) (prior to 
September 26, 2003); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237 (2005) (effective from September 
26, 2003).

4.  The criteria for an increased evaluation of 20 percent 
for the service-connected left shoulder strain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in February 2004, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, complied with 
VA's notification requirements and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
told to submit evidence he had in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was not accomplished.  The RO sent the 
veteran adequate notice in February 2004, after the initial 
denial of the claim.  However, notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See also 
Pelegrini, 18 Vet. App. at 121.  There was no prejudice to 
the veteran in this case.  The claims were not certified to 
the Board until after 60 days had passed following proper 
notice being given to the veteran.  Therefore, the Board 
finds that the veteran had an opportunity to respond to VA's 
notice letter.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  On his 
substantive appeal received in November 2003, he stated that 
he had no additional evidence to submit.  Examinations 
pertaining to the severity of his service-connected 
disabilities and the etiology his cervical spondylosis and 
left shoulder impingement syndrome with capsulitis have been 
obtained.  As such, the record is sufficient for a decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, or an effective date if an increased rating is 
assigned.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish the severity of the condition 
or the effective date for the service connection claims, the 
type of evidence necessary to establish the effective date 
for the increased rating claims.  Despite the inadequate 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  With respect to the Board's grant 
of higher ratings for the service-connected cervical strain 
and left shoulder strain, the RO will have an opportunity to 
inform the veteran regarding the assignment of an effective 
date when it effectuates the Board's grant.

II.  Factual Background

The veteran's service medical records dated in November 1967 
note that the veteran stated that he was involved in a motor 
vehicle accident the previous night.  A cervical spine X-ray 
study was normal.  The service medical records reveal 
subsequent complaints of neck pain.  

A VA examination was conducted in October 1969.  The veteran 
stated that he sustained injuries to his left shoulder and 
neck from an inservice motor vehicle accident.  Cervical 
range of motion was normal.  Cervical and shoulder X-ray 
studies were normal.  The diagnosis was chronic cervical 
strain.  A December 1969 rating decision granted service 
connection for the residuals of a cervical strain, and 
assigned a 0 percent rating.  

In January 1998, the veteran requested an increased rating 
for the condition.  

A VA spine examination was conducted in May 1998.  The 
veteran complained of left shoulder and arm pain the previous 
six months.  The veteran stated that he is right handed.  
Left shoulder range of motion was forward flexion of 0 to 100 
degrees, extension of 0 to 30 degrees, abduction of 0 to 70 
degrees, and internal and external rotation of 0 to 70 
degrees.  The diagnosis was left shoulder myofascial pain.  

In a July 1998 decision, the RO recharacterized the veteran's 
service-connected disability as the residuals of a cervical 
and left shoulder strain, and assigned an increased, 10 
percent, rating, effective January 1998.  

In June 2001, the veteran told VA medical personnel that he 
believed that his left shoulder disability was due to 
osteoarthritis and therefore, treatment would be of little 
help.  The diagnosis was left shoulder pain, felt secondary 
to osteoarthritis, veteran has failed all attempts at 
treatment; and nonspecific neck pain.  In an October 2001 VA 
progress note, it was noted that the veteran telephoned the 
facility and stated that he fell off a porch roof, fracturing 
his right arm.  It was noted that the veteran fractured his 
right radius bone in four places.  Subsequent records show 
treatment for a right wrist fracture.  

In March 2002, the veteran submitted correspondence which the 
RO ultimately construed as a request for increased ratings of 
his service-connected cervical and left shoulder 
disabilities, and service connection for cervical 
spondylosis, and left shoulder impingement syndrome with 
capsulitis.  A VA progress note dated in March 2002 noted 
that the veteran complained of left neck pain with 
radiculopathy; and bilateral shoulder, right elbow and right 
wrist pain.  

A VA progress note dated in April 2002 noted that the veteran 
complained of chronic left shoulder and left wrist pain.  
Active range of motion of the cervical spine noted that left 
rotation and flexion were partial.  Left shoulder range of 
motion was flexion of 0 to 120 degrees, extension of 0 to 30 
degrees, abduction of 0 to 80 degrees, and internal and 
external rotation was within normal limits with pain in the 
lower left scapula.  Left upper extremity strength was fair.  

A VA joints examination was conducted in April 2002.  The 
veteran complained of left shoulder pain for which he takes 
nonprescription medicine.  Left shoulder motion was 0 to 120 
degrees of flexion, and 0 to 90 degrees of abduction.  Left 
shoulder strength was fair compared to the right shoulder.  
An X-ray study of the left shoulder was normal.  The 
diagnosis was insufficient clinical evidence at present to 
warrant any diagnosis of anything more than a chronic left 
shoulder strain.  

A VA spine examination was conducted in April 2002.  The 
veteran complained of significant cervical spine pain.  He 
noted that his neck was injured in a 1967 motor vehicle 
accident and a 2001 fall off a porch roof.  The range of 
motion of the cervical spine was 0 to 25 degrees flexion, 0 
to 25 degrees extension, 0 to 40 degrees lateral bending on 
the right, 0 to 35 degrees lateral bending on the left, and 0 
to 55 degrees rotation on the right, and 0 to 50 degrees 
rotation on the left.  The diagnosis was cervical spondylosis 
and degenerative disc disease, C5-C7 levels.  

A fee basis examination was conducted in December 2002.  The 
veteran complained of debilitating chronic left neck pain; 
and chronic left shoulder pain, fatigue, weakness, decreased 
range of motion, and dysthesia into the hand.  The veteran 
reported that he reinjured his neck due to a fall from a 
porch in October 2001.  The examiner noted that, despite the 
veteran's reporting of debilitating pain since separation 
from service, he has worked as a laborer in moderate to heavy 
duty employment.  The examiner also noted that the veteran 
was employed in a lumbar yard until his accident in October 
2001.  

Examination found slight decreased sensation over the left 
shoulder and arm, 4/5 strength on left shoulder shrug, and 
5/5 strength on left shoulder rotation.  Left shoulder motion 
was 95 degrees of flexion, and 60 degrees of abduction.  The 
examiner noted that X-ray documentation of degenerative 
changes in the cervical spine was not noted until 30 years 
following his inservice motor vehicle accident.  The examiner 
stated that these cervical degenerative changes were more 
suggestive of old age, and were post-traumatic in nature.  
The examiner also noted that the veteran had left shoulder 
chronic impingement syndrome, and some capsulitis.  The 
examiner opined that this left shoulder pathology was more 
likely then not, unrelated to his inservice motor vehicle 
accident.  

A VA general medical examination was conducted in May 2003.  
Examination found chronic left shoulder and upper trapezius 
pain on active motion.  Left shoulder motion was 95 degrees 
of flexion, and abduction.  The examiner could elicit 110 
degrees of flexion, and abduction on passive motion.  The 
diagnosis was left shoulder adhesive capsulitis, and cervical 
spine spondylosis and degenerative disc disease.  

A March 2003 rating decision denied an increased rating for 
his service-connected disability but assigned separate 
ratings for a left shoulder disability at 10 percent 
disabling, and a cervical strain at 0 percent disabling.  
Service connection for cervical spondylosis, and left 
shoulder impingement syndrome with capsulitis were also 
denied.  

The veteran contends that he has suffered from severe 
constant pain since separation from service due to cervical 
and left shoulder disabilities.  He essentially asserts that 
these disabilities greatly limit his functioning.  The 
veteran essentially contends that all the severe 
symptomatology originating from his neck and left shoulder is 
related to his inservice motor vehicle accident, all his 
cervical and left shoulder conditions should be service 
connected, and higher ratings should be assigned for his 
service-connected disabilities.  

III.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  If 
arthritis is not diagnosed during service, but is present to 
a compensable degree within one year following separation 
from service, service connection is warranted.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of information only, and without reliance 
thereon, the Board notes that cervical spondylosis is defined 
as ankylosis of a vertebral joint, or a general term for 
degenerative changes due to arthritis.  See Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988). 

The Board affords great probative weight to opinion of the 
examiner who conducted the December 2002 fee basis 
examination that the veteran's cervical spine spondylosis and 
degenerative disc disease, and left shoulder impingement 
syndrome with adhesive capsulitis were not related to his 
service-connected disabilities.  The examiner related the 
veteran's cervical changes to age and not his motor vehicle 
accident in service, or to his service-connected cervical 
strain.  The examiner also stated that it was more likely 
than not that the veteran's shoulder pathology (left shoulder 
impingement syndrome with capsulitis) was unrelated to the 
motor vehicle accident in service.  The Board notes that 
prior to the 2000's, cervical and shoulder X-ray studies were 
normal and there were few findings on examination besides the 
veteran's complaints of pain.  

As a layman, the veteran is not qualified to render a medical 
diagnosis or, more importantly in this particular instance, a 
medical opinion concerning the cause of the conditions at 
issue.  See Espiritu, supra.  Therefore, the veteran's 
assertion that he has cervical spondylosis and a left 
shoulder impingement syndrome with capsulitis cannot be 
considered competent medical evidence of a nexus.

The medical evidence of record fails to establish the 
veteran's current cervical spondylosis and degenerative 
changes, and left shoulder impingement syndrome with 
capsulitis were incurred during his active military service 
or that osteoarthritis (i.e., degenerative changes) was 
initially manifested within the one-year presumptive period 
following his discharge from the military.  And none of the 
clinical treatment records contains any medical opinion 
sufficiently suggesting a causal relationship or nexus 
between these current conditions and his active military 
service generally.  Therefore, service connection for 
cervical spondylosis and left shoulder impingement syndrome 
with capsulitis is denied.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
Thus, the appeal is denied.

IV.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Where, as in this case, entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Further, although a review the recorded history of a 
disability should be conducted to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Schafrath v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus on the most recent medical findings regarding the 
current level of the veteran's residuals.

In rating a service-connected disability, the veteran's 
symptoms may be considered to the extent they cannot 
measurably be distinguished from any other nonservice-
connected disorder that may be manifested.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see also Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993) (if it is medically 
determined that the mental impairment attributable to 
nonservice-connected and service-connected conditions cannot 
be distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service- 
connected disability).  As noted above, the Board has found 
that the veteran's cervical spondylosis and left shoulder 
impingement syndrome were not incurred in or aggravated by 
service or attributable to his service-connected cervical and 
left shoulder disabilities.  As the record does not clearly 
identify the impairment caused by the service-connected 
cervical spine and left shoulder disabilities and that caused 
by the nonservice-connected cervical spine and left shoulder 
disabilities, the Board will, therefore, apply the benefit of 
the doubt doctrine, 38 U.S.C.A. § 5107(b), and attribute all 
cervical spine and left shoulder disability to the service-
connected disabilities.  

A.  Cervical Strain 

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The veteran's cervical strain is rated pursuant to Diagnostic 
Code 5290.  The previous version of the rating criteria 
provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Cervical strain is rated under Diagnostic Code 
5237.  

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height;

2) 20 percent - Combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

A 10 percent evaluation is warranted under the former 
Diagnostic Code 5290.  All the cervical spine ranges of 
motion described by the April 2002 VA spine examination are 
less than the normal cervical spine ranges of motion 
indicated by Plate V.  Therefore, a 10 percent rating is 
warranted.  Moderate loss of cervical spine motion has not 
been shown.  The clinical evidence of record, the April 2002 
spine examination, reflects that the veteran had 235 degrees 
of motion of the cervical spine.  Again, this would entitle 
the veteran to a 10 percent rating under the "new" 
Diagnostic Code, but no higher.  

The Board notes that as the veteran has not been diagnosed as 
having intervertebral disc syndrome of the cervical spine, 
the criteria for evaluating intervertebral disc syndrome are 
not applicable to his cervical spine claims.  .

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes the veteran's complaints of neck 
pain in VA treatment and examination records throughout the 
appeal period.  In the instant case, the Board finds that the 
10 percent disability evaluation assigned sufficiently 
reflects the level of functional impairment demonstrated for 
the service-connected cervical spine disability.  

B.  Left Shoulder Strain 

The veteran's left shoulder strain is rated under muscle 
group I.  38 C.F.R. § 4.73, Diagnostic Code 5301.  The 
evaluations assigned are for slight, moderate, moderately 
severe and severe injury.  They are then assigned based on 
the muscle group injured.  

The evidence shows that the veteran is right-handed.  Thus, 
his assigned rating will be based on his nondominant 
extremity.  Diagnostic Code 5301 pertains to Muscle Group I.  
Such group affects the function of upward rotation of the 
scapula; and elevation of the arm above the shoulder level.  
Group I involves extrinsic muscles of the shoulder girdle (1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  Under 
this code, a noncompensable rating is assigned for a slight 
muscle injury, a 10 percent when moderate, a 20 percent when 
moderately severe (nondominant) and a 30 percent rating when 
there is a severe (nondominant) injury to muscle Group I.

A higher rating requires evidence of moderately severe 
disability.  In describing the muscle injuries which would be 
considered moderately severe, the regulation provides three 
factors for consideration, the type of injury; the history 
and complaints; and the objective findings.  The objective 
evidence indicates no loss of deep fascia, muscle substance, 
or normal resistance.  The veteran complained of pain in the 
left upper extremity.  He has slight loss of sensation and 
4/5 strength on the left trapezius, and left shoulder 
rotation strength is normal.  The Board has concluded there 
is no evidence of record which supports a finding of a 
moderately severe injury to muscle group I. 

The veteran's left shoulder strain can also be rate, by 
analogy, under Diagnostic Code 5201.  As the veteran has 
stated that he is right handed, his left arm is his "minor" 
arm.  Under that Diagnostic Code, a 20 percent rating is 
warranted where motion of the minor arm is limited at 
shoulder level or is limited to midway between the side and 
shoulder level.  A 30 percent rating is also warranted where 
motion of the minor arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The veteran's left arm had abduction from 0 to 110 degrees, 
on VA examination in May 1998.  Left shoulder motion was 0 to 
120 degrees of flexion, and 0 to 90 degrees of abduction, on 
April 2002 VA examination.  Left shoulder flexion of 0 to 120 
degrees, and abduction of 0 to 80 degrees was noted on a VA 
progress note also in April 2002.  The December 2002 
examination, found that the veteran's left shoulder had only 
60 degrees of abduction, and 95 degrees of flexion.  
Subsequent VA examination in May 2003 notes that the veteran 
had 95 degrees of flexion and abduction.  The April 2002 VA 
progress note finding that the veteran's left shoulder 
abduction of 80 degrees and the December 2002 examination 
finding that the veteran's left shoulder had 60 degrees of 
abduction represent limitation of motion below shoulder 
level.  Therefore, he is entitled to an increased, 20 
percent, rating.  The next higher, 30 percent rating, is not 
warranted as none of the examination reports have shown left 
shoulder motion limited to 25 degrees from the side.  

The Board notes the veteran's complaints of left shoulder 
pain in VA treatment and examination records throughout the 
appeal period.  However, the Board can find no basis for a 
rating higher than 20 percent for the veteran's service-
connected left shoulder strain.  See 38 C.F.R. §§ 4.40, 4.45; 
see also Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds that the evidence does not support a conclusion that 
veteran's left shoulder strain more nearly approximates the 
criteria for a 30 percent rating under Diagnostic Code 5201, 
motion of the minor arm limited to 25 degrees from the side, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 


ORDER

Entitlement to service connection for cervical spondylosis is 
denied.

Entitlement to service connection for left shoulder 
impingement syndrome with capsulitis is denied.

Entitlement to an increased, 10 percent, rating for service 
connected cervical strain is granted.

Entitlement to an increased, 20 percent, rating for service-
connected left shoulder strain is granted.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


